Case 3:19-cr-00001-TJC-PDB Document 60 Filed 12/12/19 Page 1 of 2 PageID 537



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


UNITED STATES OF AMERICA               )
                                       )
             v.                        )       CASE NO. 3:19-cr-00001-TJC-PDB
                                       )
JOHN R. NETTLETON,                     )
                                       )
             Defendant.                )


                       GOVERNMENT’S EXHIBIT LIST

      Attached please find the Government’s exhibit list in the above-captioned

matter.

                                Respectfully submitted,

                                /s/ Peter M. Nothstein
                                Counsel for the Government
                                TODD GEE
                                Deputy Chief, Public Integrity Section
                                Todd.Gee2@usdoj.gov
                                PETER M. NOTHSTEIN
                                Trial Attorney, Public Integrity Section
                                Peter.Nothstein@usdoj.gov
                                Criminal Division
                                U.S. Department of Justice
                                1331 F Street, NW
                                3rd Floor
                                Washington, DC, 20005
                                Telephone: (202) 514-1412


                                DATED: December 12, 2019




                                           1
Case 3:19-cr-00001-TJC-PDB Document 60 Filed 12/12/19 Page 2 of 2 PageID 538
US v. JOHN NETTLETON                                     Case No. 3:19-cr-0001-TJC-PDB


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: December 12, 2019                   /s/ Peter M. Nothstein
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                            2
      Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 1 of 38 PageID 539



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

       UNITED STATES OF AMERICA,

                    Government        X

       v                                                Case No 3:19-cr-0001-TJC-PDB

       JOHN R NETTLETON                                               Evidentiary
                                                                 X    Trial
                    Defendant



                                GOVERNMENT’S EXHIBIT LIST

 Exhibit        Date/       Date/          Bates
                                                                         Description
 Number        Witness     Witness        Number
              Identified   Admitted
                                             Stipulations
Stipulation                                          Stipulation: Discovery, recovery, identification,
    #1                                                         and chain-of-custody of body
Stipulation                                              Stipulation: DNA testing of suspected blood
    #2                                                     swabs taken from Defendant’s residence

Stipulation                                            Stipulation: Discovery and DNA testing of paper
    #3                                                            towel with suspected blood

Stipulation                                             Stipulation: Toxicology reports of Dr. George
    #4                                                                     Jackson

                                                         Stipulation: Authenticity and admissibility of
Stipulation
                                                          telephone records, reports on downloads of
    #5
                                                            electronic devices, and summary charts




                                                   1
   Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 2 of 38 PageID 540
       US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                  Electronic Devices
Phone 1                         00443552-                 L. Tur Cell Phone
                                00443557     [Nokia Model RM-975, S/N 353047062574912]
                                00443552-                   L. Tur Cell Phone
Phone 2
                                00443557        [Nokia Model RM-975, S/N 35304706825975]
                                00442224-
Phone 3                                                  Capt. Nettleton Blackberry
                                00442238
                                00442516-                   Julia Nettleton iPad
Phone 4
                                00442677                 (S/N DMQHQQ5PDJ8T)

                                00441295-                   R. Nettleton’s iPhone
Phone 5
                                00441309                  (S/N C8PHX17MDTFD)
                                                             L. Nettleton phone
                                00441950-
Phone 6                                                   (S/N C28FH0EUDDP9)
                                00441952

                 Electronic Device Data Extractions and Phone Records

                                                         Mobile Data Extraction of
  R1                            00440995
                                                            T. Heath's iPhone

                                                         Mobile Data Extraction of
  R2                            00440995
                                                          K. Wirfel Blackberry

                                                         Mobile Data Extraction of
  R3                            00440995
                                                              L. Tur's phone
                                                 Mobile Data Extraction of L. Tur Cell Phone
                                00268233        [Nokia Model RM-975, S/N 353047062574912)
  R4                               to                               and
                                00268474
                                                             L. Tur Cell Phone
                                                         Mobile Data Extraction of
  R5                            00440995
                                                         Capt. Nettleton Blackberry

                                                         Mobile Data Extraction of
  R6                            00440995
                                                         K McManus's iPad Mini




                                            2
     Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 3 of 38 PageID 541
        US v JOHN NETTLETON                                 Case No 3:19-cr-0001-TJC-PDB



                                                  Mobile Data Extraction of L Nettleton's phone
   R7                             00440995


   R8                             00440995        Mobile Data Extraction of Julia Nettleton’s iPad

                                  00445548-        Printed excerpt of Mobile Data Extraction of
   R9
                                  00445550          Julia Nettleton’s iPad [10/22/15, GJ Ex 1]

                                                   Mobile Data Extraction of R Nettleton Phone
  R10                             00440995
                                                           (S/N C8PHX17MDTFD)

                                  00267561-                 Phone Records for Ext 7887
  R11
                                  00267571                    (Nettleton Residence)

                                  00268771-
  R12                                                       GTMO Telephone Records
                                  00268816

                                Swabs of Suspected Blood

 036-15,                                          Swab from bottom of west handrail of walkway
 Item A                                                          to boat dock
 036-15,                                          Swab from north end of handrail of walkway to
 Item B                                                            boat dock
 036-15,                                          Swab from south end of handrail of walkway to
 Item C                                                            boat dock
  036-15,                                          Swab from curb near fold down stairs on boat
Item D 27                                                            dock

 036-15,                                           Swab from concrete steps on east side of boat
 Item E                                                              dock

 037-15,                                          Swab from AT&T telephone on kitchen counter
                                                             near bar area entryway
 Item E

 037-15,                                           Two swabs from AT&T telephone (Item E) on
                                                     kitchen counter near bar area entryway
 Item F



                                              3
    Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 4 of 38 PageID 542
     US v JOHN NETTLETON                                 Case No 3:19-cr-0001-TJC-PDB


037-15,                                          Swab from wall (57” from floor) in corner
Item G                                          between sitting area and dining room/living
                                                                    room
037-15,                                          Swab from wall (50” from floor) in corner
Item H                                          between sitting area and dining room/living
                                                                    room
037-15,                                              Two swabs from dining area wall
 Item I
 039-15,                                       Two swabs from left side of sink in downstairs
Item B17                                                    master bathroom

039-15,                                        Two swabs from right side of sink in downstairs
                                                            master bathroom
Item C

039-15,
                                               Two swabs from sink drain in master bathroom
Item F

039-15,                                        Two swabs from corner of green trunk in sitting
Item H                                                            room
039-15,                                         Two swabs from front side of green trunk in
 Item I                                                       sitting room

039-15,
Item J                                              Two swabs from side of green trunk

039-15,
Item K                                             Two swabs (#1) from sitting room floor

039-15,                                         Two swabs from (#2) from sitting room floor
Item L

039-15,                                         Two swabs from (#3) from sitting room floor
Item M

039-15,                                         Two swabs from (#4) from sitting room floor
Item N

039-15,                                         Two swabs from (#5) from sitting room floor
Item O




                                           4
    Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 5 of 38 PageID 543
     US v JOHN NETTLETON                                 Case No 3:19-cr-0001-TJC-PDB


039-15,                                         Two swabs from (#6) from door frame between
Item P                                               sitting room and bar area (east side)

039-15,                                         Two swabs from (#7) from door frame between
Item Q                                               sitting room and bar area (east side)

039-15,                                         Two swabs from (#8) from door frame between
Item R                                              sitting room and bar area (west side)

039-15,                                         Two swabs from (#9) from door frame between
Item S                                              sitting room and bar area (west side)

039-15,                                           Two swabs from (#10) from glass on door
                                                   between living room hall and bar area
Item T

039-15,                                          Two swabs from (#11) from exterior door of
Item U                                                living room hallway to outside
039-15,                                         Two swabs (#12) from interior door handle of
Item V                                          exterior door of living room hallway to outside

039-15,                                        Two swabs (#13) from door between bar area and
Item W                                                      living room hallway

044-15,                                            Two swabs from table in kitchen (#101)
Item A
044-15,                                        Two swabs from chair in kitchen, middle of south
Item B                                                          end (#102)

044-15,                                         Two swabs from north side of kitchen/bar area
                                                             doorway (#103)
Item C
044-15,                                         Two swabs from south side of kitchen/bar area
Item D                                                       doorway (#104)

044-15,                                        Two swabs from door area to kitchen /bar (#105)
Item E

044-15,                                          Swab from Black shelf - north edge of bottom
                                                                   shelf
Item F



                                           5
    Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 6 of 38 PageID 544
     US v JOHN NETTLETON                                  Case No 3:19-cr-0001-TJC-PDB


044-15,                                        Swab from Black shelf - west edge of bottom shelf
Item G                                             - 2 swabs from shelf in bar area (#107)

044-15,                                        Two swabs from wall of bar area between shelves
Item H                                                            (#108)

044-15,                                        Two swabs from wall of bar area between shelves
                                                                  (#109)
 Item I
044-15,                                          Two swabs from south side, top left corner of
Item J                                           butcher block table in northwest corner of bar
                                                                  area (#110)
                                                  Two swabs from right half of south side of
044-15,                                          butcher block table in northwest corner of bar
Item K                                                               (#111)

044-15,                                        Two swabs from bottom of the southwest corner
Item L                                         of butcher block table in northwest corner of bar
                                                                  area (#112)

044-15,                                          Two swabs from top left corner of east side of
Item M                                           butcher block table in northwest corner of bar
                                                                  area (#113)
044-15,                                         Two swabs from southeast leg of butcher block
Item N                                             table in northwest corner of bar (#114)

                                                Two swabs from southeast leg of butcher block
044-15,
                                                 table in northwest corner of bar area (#115)
Item O

044-15,                                         Two swabs from bottom middle of east side of
Item P                                          butcher block table in northwest corner of bar
                                                                 area (#116)
044-15,                                         Two swabs from northeast leg facing inside and
Item Q                                           underneath butcher block table in northwest
                                                         corner of bar area (#117)

044-15,                                        Two swabs from inside lower portion of northeast
Item R                                          leg of butcher block table in northwest corner of
                                                                 bar area (#118)




                                           6
    Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 7 of 38 PageID 545
     US v JOHN NETTLETON                                  Case No 3:19-cr-0001-TJC-PDB


044-15,                                         Two swabs from northwest leg of butcher block
Item S                                           table in northwest corner of bar area (#119)


044-15,                                        Two swabs from Butcher block table in northwest
Item T                                         corner of bar area - 2 swabs from lower portion of
                                                     northeast leg of butcher block (#120)

                                               Two swabs from Butcher block table in northwest
044-15,
                                                corner of bar area - 2 swabs from wall behind
Item U
                                                   southwest side of butcher block (#121)


044-15,                                        Two swabs from wall behind southeast corner of
                                                        butcher block table (#122)
Item V

044-14,                                          Two swabs from floor underneath southeast
                                                   portion of butcher block table (#123)
Item W
044-15,                                           Two swabs from wall behind north side of
Item X                                                  butcher block table (#124)

044-15,                                           Two swabs from wall behind north side of
Item Y                                                  butcher block table (#125)

044-15,                                        Two swabs from light switch on north wall above
Item Z                                                   butcher block table (#126)

 044-15,                                       Two swabs from wall behind northwest corner of
Item AA                                                 butcher block table (#127)

044-15,                                           Two swabs from underneath north edge of
Item BB                                                 butcher block table (#128)

 044-15,                                         Two swabs from floor underneath southeast
Item CC                                             corner of butcher block table (#129)

 044-15,                                       Two swabs from picture from on west wall of bar
Item DD                                                        area (#130)

044-15,                                           Two swabs from door frame of exterior of
                                                           exterior door (#131)
Item EE



                                           7
    Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 8 of 38 PageID 546
     US v JOHN NETTLETON                                  Case No 3:19-cr-0001-TJC-PDB


044-15,                                          Two swabs from glass outside of exterior of
                                                       exterior hallway door (#132)
Item FF
 044-15,                                       Two swabs from hallway side of door separating
Item GG                                                bar area and hallway (#133)

 044-15,                                       Two swabs from hinge edge (interior) of bar door
Item GG
 044-15,                                        Two swabs from sink faucet handles in bar area
Item MM

 044-15,                                         Two swabs from counter near sink and soap
Item NN                                                    dispenser in bar area

 044-15,                                       Swab from counter near sink and soap dispenser
Item MM                                                         in bar area

053-16,                                           Swab #1 taken from bottom-side of shelf of
                                                                  bookcase
Item C

053-16,                                          Swab #2 taken from bottom-side of Shelf E of
                                                                  bookcase
Item D

053-16,                                         Swab #3 taken from bottom-side of Shelf D of
                                                                 bookcase
Item E

053-16,                                         Swab #4 taken from bottom-side of Shelf C of
                                                                 bookcase
Item F

053-16,                                         Swab #5 taken from bottom-side of Shelf C of
                                                                 bookcase
Item G

053-16,                                         Swab #6 taken from bottom-side of top shelf of
                                                                 bookcase
Item H
053-16,                                         Swab #7 taken from side face of rail labeled G
Item II

053-16,                                        Swab #8 from area A1 on rear side of rail labelled
                                                                     A
Item J




                                           8
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 9 of 38 PageID 547
      US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB


                                  Documents

                             00442383-               Autopsy Report prepared by
D1
                             00442390                 Dr Christopher J. Gordon

                             00442391-       Reports of Toxicology Examination prepared
D2
                             00442394                   by Dr Gregory Jackson

D3                            00442395                   Certificate of Death

D4                            00449482                      10 USC § 5947
                             00449732-
D5                                                      US Navy Regulations
                             00449951
                             00449789-
D6                                                   US Navy Regulations, Ch 8
                             00449800

                             00449791-         US Navy Regulation Ch 8, § 1, art 0802
D7
                             00449792            (also codified at 32 CFR § 700802)

                                               US Navy Regulation Ch 8, § 1, art 0815
D8                            00449795
                                                 (also codified at 32 CFR § 700815)

D9                            00449797         US Navy Regulation Ch 8, § 1, art 0820

                                               US Navy Regulation Ch 8, § 1, art 0826
D10                           00449798
                                                 (also codified at 32 CFR § 700826)
                                                        OPNAVINST 553014E
                             00449528-       (also referred to as the Physical Security and
D11
                             00449622         Law Enforcement Program), Chapter 3, §
                             00449486-                           0300( )
D12                                                       CNRSE Notice 5214
                             00449493
                             00449494-
D13                                                     OPNAVINST 31006H
                             00449527

D14                           00449623          UCMJ 107 – False Official Statement




                                         9
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 10 of 38 PageID 548
      US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB



D15                           00449624                   UCMJ 128 - Assault


D16                           00449625            UCMJ 133 – Conduct Unbecoming


D17                           00449626               UCMJ 134 – General Article

                              00441611-    1/12/15 anonymous on-line complaint sent to
D18
                              00441614             the Navy Inspector General

                              00443086-        Written Statement of Adm. Mary Jackson
D19
                              00443090                       on 6/5/15

                                [to be
D20                                                   Calendar for January 2015
                              provided]
                      Photographs of Body and Paper Towel
                                           Autopsy Photo: Overall view of body waist up
P1                            00448917

                                               Autopsy Photo: Overall view of body waist
P2                            00448918
                                                               down

P3                            00448943         Autopsy Photo: Laceration above right eye


P4                            00448960                 Autopsy Photo: Rib cage


P5                            00448962                 Autopsy Photo: Rib cage


P6                            00448963               Autopsy Photo: Side of body


P7                            00448980           Body Recovery Photo: View of Body

                                               Body Recovery Photo: View of body after
P8                            00448974
                                                         recovery, waist up


                                          10
   Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 11 of 38 PageID 549
       US v JOHN NETTLETON                              Case No 3:19-cr-0001-TJC-PDB


                                               Body Recovery Photo: View of body after
 P9                            00448976
                                                        recovery waist down

                                           Body Recovery Photo: Picture of Chris Tur’s
 P10                            0044892
                                                     credit card and wallet

                                           Body Recovery Photo: Picture of Chris Tur’s
 P11                            0044983
                                                driver’s license found in his wallet

                                           Morgue Photo: Keys and other items found in
 P12                           00449007
                                                Chris Tur’s pockets at the morgue

                                           Morgue Photo: Lighter and change found in
 P13                           00449013
                                               Chris Tur’s pockets at the morgue

 P14                           00449036         Paper Towel Discovery: view of towel

                                          Paper Towel Discovery: close up view of paper
 P15                           00449039                     towel


P16-20                                                       [Reserved]

                  Photographs of Miscellaneous GITMO Locations

                                                           Photograph:
 P21                           00448674
                                                        GITMO watch tower

                                                            Photograph:
 P22                           00448693
                                                             Port area

                                                            Photograph:
 P23                           00448694
                                                             Port area

                                                            Photograph:
 P24                           00448816
                                                            Fueling barge




                                          11
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 12 of 38 PageID 550
      US v JOHN NETTLETON                              Case No 3:19-cr-0001-TJC-PDB



                        Photographs of Bayview Club Area

                                                            Photograph:
P25                            00448679
                                                      Bayview exterior and sign

                                                            Photograph:
P26                            00448680
                                                          Bayview driveway

                                                              Photograph:
P27                            00448774        Internal view of entry way to the Bayview
                                                                  Club

                                                            Photograph:
P28                            00448775
                                                        Side of Bayview Club

                                                             Photograph:
P29                            00448776
                                                    Photo of sign for Bayview Club

                                                             Photograph:
P30                            00448777
                                                     Front view of Bayview Club

                                                            Photograph:
P31                            00448778
                                                        Back of Bayview Club

                                                              Photograph:
P32                            00448779          Parking lot across from Bayview with
                                                       view of Deer Point Sign
                                                             Photograph:
P33                            00448909                    Bayview at night

                                                             Photograph:
P34                            00448910                    Bayview at night

                                                             Photograph:
P35                            00448881                    Bayview at night




                                          12
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 13 of 38 PageID 551
      US v JOHN NETTLETON                                 Case No 3:19-cr-0001-TJC-PDB


                                                               Photograph:
P36                            00448882                      Bayview at night

                                                              Photograph:
P37                            00448883                Bayview parking lot at night

                                                              Photograph:
P38                            00448830        Bayview Parking Lot looking towards officers’
                                                                quarters

                                                       Photograph: Bayview interior
P39                            00448832

                                                                Photograph:
P40                            00448833          Patio Seating overlooking water/Bayview
                                                                  exterior
                                                                Photograph:
P41                            00448834          Patio Seating overlooking water/Bayview
                                                                  exterior
                                                                Photograph:
P42                            00448835          Patio Seating overlooking water/Bayview
                                                                  exterior
                                                             Photograph:
P43                            00448836           Event Room w/Piano-Bayview interior

                                                              Photograph:
P44                            00448837               Event Room/Bayview interior

                                                              Photograph:
P45                            00448838               Event Room/Bayview interior

                                                              Photograph:
P46                            00448838               Event Room/Bayview Interior

                                                              Photograph:
P47                            00448840               Event Room/Bayview Interior



                                          13
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 14 of 38 PageID 552
      US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB


                                                              Photograph:
P48                            00448841               Event Room/Bayview interior

                                                               Photograph:
P49                            00448866                       Bayview lobby

                                                               Photograph:
P50                            00448867                       Bayview lobby


                                                               Photograph:
P51                            00448868                       Bayview lobby

                                                               Photograph:
P52                            00448869                       Bayview patio

                                                               Photograph:
P53                            00448870                       Bayview patio

                                                               Photograph:
P54                            00448871                       Bayview patio


                                                               Photograph:
P55                            00448677
                                                             Bayview exterior

                                                               Photograph:
P56                            00448678
                                                             Bayview exterior
                                                               Photograph:
P57                            00448774         Internal view of entry way to the Bayview
                                                                   Club

                                                              Photograph:
P58                            00448775
                                                          Side of Bayview Club

                                                              Photograph:
P59                            00448830        Bayview Parking lot looking towards officers’
                                                                quarters
                                                              Photograph:
P60                            00448904
                                                       View of Bayview from water

                                          14
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 15 of 38 PageID 553
      US v JOHN NETTLETON                             Case No 3:19-cr-0001-TJC-PDB



                                                          Photograph:
P61                            00448905            View of Bayview from water

                                                          Photograph:
P62                            00448906            View of Bayview from water

                                                          Photograph:
P63                            00448907            View of Bayview from water

                                                          Photograph:
P64                            00448908            View of Bayview from water

                                                             Photograph:
P65                            00448909                    Bayview at night


                          Photographs of Rick’s Bar Area
                                                          Photograph:
P66                            00448842               Rick's Bar (stage area)

                                                          Photograph:
P67                            00448843                Rick's Bar (bar area)

                                                          Photograph:
P68                            00448844                Rick's Bar (bar area)

                                                           Photograph:
P69                            00448845              Rick's Bar (seating area)

                                                            Photograph:
P70                            00448846              Rick's Bar (billiard tables)

                                                            Photograph:
P71                            00448847        Rick's Bar (doorway view from inside)

                                                          Photograph:
P72                            00448848               Rick's Bar (stage area)


                                          15
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 16 of 38 PageID 554
      US v JOHN NETTLETON                             Case No 3:19-cr-0001-TJC-PDB


                                                            Photograph:
P73                            00448849        Rick's Bar (window to outside seating)

                                                           Photograph:
P74                            00448850                Rick's Bar (restroom)



                         GITMO Location: Hanger Deck
                                                          Photograph:
P75                            00448851                 Hanger Deck (Bar)

                                                          Photograph:
P76                            00448852               Hanger Deck (staircase)

                                                         Photograph:
P77                            00448853              Hanger Deck (doorway)

                                                         Photograph:
P78                            00448854              Hanger Deck (doorway)

                                                          Photograph:
P79                            00448855                 Hanger Deck (Bar)

                                                          Photograph:
P80                            00448856                 Hanger Deck (Bar)

                                                          Photograph:
P81                            00448857                 Hanger Deck (Bar)

                                                          Photograph:
P82                            00448858               Hanger Deck (staircase)

                                                          Photograph:
P83                            00448859               Hanger Deck (exterior)




                                          16
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 17 of 38 PageID 555
      US v JOHN NETTLETON                             Case No 3:19-cr-0001-TJC-PDB


                                                          Photograph:
P84                             00448860              Hanger Deck (exterior)

                                                           Photograph:
P85                             00448861           Hanger Deck (ladies’ restroom)

                                                           Photograph:
P86                             00448862           Hanger Deck (ladies’ restroom)

                                                           Photograph:
P87                             00448863           Hanger Deck (ladies’ restroom)

                                                           Photograph:
P88                             00448864           Hanger Deck (ladies’ restroom)

                                                           Photograph:
P89                             00448865           Hanger Deck (ladies’ restroom)


                            Photographs of Tiki Bar Area

                                                             Photograph:
P90                             00448872                      Tiki Bar


                                                             Photograph:
P91                             00448676
                                                           Tiki Bar Exterior
                                                             Photograph:
P92                             00448873                      Tiki Bar

                                                             Photograph:
P93                             00448874                    Tiki Bar Patio

                                                             Photograph:
P94                             00448875                    Tiki Bar Patio

                                                             Photograph:
P95                             00448876                    Tiki Bar Patio


                                           17
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 18 of 38 PageID 556
       US v JOHN NETTLETON                           Case No 3:19-cr-0001-TJC-PDB


                                                           Photograph:
P96                            00448877                   Tiki Bar Patio



                         Photographs of Deer Point Area

                                                          Photograph:
P97                            00448780
                                                       View of Deer Point

                                                           Photograph:
P98                            00448681
                                                          Deer Point Sign

                                                         Photograph:
P99                            00448734
                                                     Deer Point Road View

                                                          Photograph:
P100                           00448785
                                                 View of Deer Point from Water.

                                                          Photograph:
P101                           00448786
                                                 View of Deer Point from Water.

                                                          Photograph:
P102                           00448787
                                                 View of Deer Point from Water.

                                                          Photograph:
P103                           00448788
                                                 View of Deer Point from Water.

                                                          Photograph:
P104                           00448793
                                                 View of Deer Point from Water.

                                                          Photograph:
P105                           00448789
                                                 View of Deer Point from Water

                                                          Photograph:
P106                           00448790
                                                 View of Deer Point from Water




                                          18
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 19 of 38 PageID 557
       US v JOHN NETTLETON                              Case No 3:19-cr-0001-TJC-PDB



                                                             Photograph:
P107                            00448791
                                                    View of Deer Point from Water

                                                             Photograph:
P108                            00448795
                                                    View of Deer Point from Water

                                                            Photograph:
P109                            00448794
                                                   View of Deer Point from Water.

              Photographs of Area of Captain’s Residence and Boat Dock

                                                             Photograph:
P110                            00448736        Driveway on the Right Side of Captain’s
                                                                House

                                                            Photograph:
P111                            00448737
                                                Front Facing View of Captain’s House

                                                            Photograph:
P112                            00448738
                                                Front Facing View of Captain’s House


P113                            00448739                    Photograph:
                                                Front Facing View of Captain’s House

                                                            Photograph:
P114                            00448740
                                                Front Facing View of Captain’s House

                                                             Photograph:
P115                            00448741
                                                 Side Facing View of Captain’s House

                                                             Photograph:
P116                            00448742
                                                 Side Facing View of Captain’s House

                                                            Photograph:
P117                            00448743
                                                View of Entrance to Private Boat Dock




                                           19
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 20 of 38 PageID 558
       US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB



                                                              Photograph:
P118                           00448744
                                                 Side Facing View of the Captain’s House

                                                               Photograph:
P119                           00448745
                                                      View of the Captain’s Backyard

                                                               Photograph:
P120                           00448746
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P121                           00448747
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P122                           00448748
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P123                           00448749
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P124                           00448750
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P125                           00448751
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P126                           00448752
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P127                           00448753
                                                  View of the Back of the Captain’s House

                                                               Photograph:
P128                           00448754        View of Captain’s Backyard towards 2nd Floor
                                                                 Bedroom

                                                               Photograph:
P129                           00448755
                                                  View of the Back of the Captain’s House



                                          20
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 21 of 38 PageID 559
       US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB



                                                              Photograph:
P130                           00448682
                                                   Front Courtyard of Captain’s House

                                                              Photograph:
P131                           00448697
                                                    Front Yard of Captain’s Residence

                                                              Photograph:
P132                           00448698
                                                      Front of Captain’s Residence

                                                              Photograph:
P133                           00448683
                                                       Exterior of Captain’s House

                                                              Photograph:
P134                           00448684
                                                   Entrance to Captain’s Private Dock

                                                              Photograph:
P135                           00448685
                                                   Entrance to Captain’s Private Dock

                                                              Photograph:
P136                           00448697
                                                    Front yard of Captain’s Residence

                                                              Photograph:
P137                           00448698
                                                      Front of Captain’s Residence

                                                              Photograph:
P138                           00448701         Ground to the Left Side of Captain’s Boat
                                                                 Dock

                                                              Photograph:
P139                           00448702
                                               Ground to the Right of Captain’s Boat Dock

                                                             Photograph:
P140                           00448705
                                               Landscape Near Captain’s Private Boat Dock

                                                               Photograph:
P141                           00448706
                                                 Path to the Left of Captain’s Boat Dock



                                          21
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 22 of 38 PageID 560
       US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB



                                                              Photograph:
P142                           00448707
                                                   Landscape Near Captain’s Boat Dock

                                                              Photograph:
P143                           00448708
                                                     Overview of Captain’s Boat Dock

                                                                Photograph:
P144                           00448709
                                                  Path to the Left of Captain’s Boat Dock

                                                              Photograph:
P145                           00448710
                                                     Overview of Captain’s Boat Dock

                                                                Photograph:
P146                           00448711
                                                  Path to the Left of Captain’s Boat Dock

                                                              Photograph:
P147                           00448712
                                                   Landscape Near Captain’s Boat Dock

                                                               Photograph:
P148                           00448713
                                                      Railing on Captain’s Boat Dock

                                                                Photograph:
P149                           00448714
                                               Stairs Leading to Path on Captain’s Boat Dock

                                                               Photograph:
P150                           00448715
                                                      Railing on Captain’s Boat Dock

                                                               Photograph:
P151                           00448716
                                                      Railing on Captain’s Boat Dock

                                                              Photograph:
P152                           00448717
                                                     Overview of Captain’s Boat Dock

                                                              Photograph:
P153                           00448718
                                                     Overview of Captain’s Boat Dock



                                          22
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 23 of 38 PageID 561
       US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB


                                                               Photograph:
P154                           00448719          Water Bank to the Right of Captain’s Boat
                                                                  Dock

                                                               Photograph:
P155                           00448720
                                               Water Bank to the Left of Captain’s Boat Dock

                                                              Photograph:
P156                           00448721           View from Captain’s Boat Dock Facing
                                                           Towards Bayview
                                                              Photograph:
P157                           00448722           View from Captain’s Boat Dock Facing
                                                           Towards Bayview
                                                              Photograph:
P158                           00448723           View from Captain’s Boat Dock Facing
                                                           Towards Bayview
                                                              Photograph:
P159                           00448724           View from Captain’s Boat Dock Facing
                                                          Towards Deer Point

                                                              Photograph:
P160                           00448725
                                                       Captain’s Boat Slip on Dock

                                                               Photograph:
P161                           00448727
                                                      Photo inside of Captain’s Dock

                                                               Photograph:
P162                           00448728
                                                      Photo inside of Captain’s Dock

                                                             Photograph:
P163                           00448729          View from Captain’s Boat Dock Towards
                                                               Bayview
                                                             Photograph:
P164                           00448730          View from Captain’s Boat Dock Towards
                                                               Bayview

                                                              Photograph:
P165                           00448731
                                                    View of Captain’s House from dock



                                          23
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 24 of 38 PageID 562
       US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB



                                                              Photograph:
P166                           00448732
                                                    View of Captain’s House from dock

                                                              Photograph:
P177                           00448733
                                                    View from Docks towards Bayview

                                                              Photograph:
P178                           00448759
                                                      Side Door of Captain’s House

                                                                 Photograph:
P179                           00448760        Stairs inside of Captain’s House- Side door of
                                                               Captain’s House
                                                                 Photograph:
P180                           00448761        Stairs inside of Captain’s House: Living Room
                                                       and View Towards Sitting Room
                                                             Photograph:
P181                           00448762            View Towards Sitting Room Inside of
                                                           Captain’s House

                                                               Photograph:
P182                           00448763
                                                   Side Door Inside the Captain’s House

                                                               Photograph:
P183                           00448766
                                                  View of Outside from 2nd Floor Window

                                                 Photograph: Second Floor Stairs Inside of
P184                           00448768
                                                            Captain’s House

                                                              Photograph:
P185                           00448769
                                               Lounging Area Outside of the Captain’s House

                                                                Photograph:
P186                           00448770        View of Street from the Side of The Captain’s
                                                                  House

                                                              Photograph:
P187                           00448771
                                               Lounging Area Outside of the Captain’s House



                                          24
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 25 of 38 PageID 563
       US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                                Photograph:
P188                           00448772        View of Street from the Side of The Captain’s
                                                                  House
                                                                Photograph:
P189                           00448773        View of Street from the Side of The Captain’s
                                                                  House

                                                              Photograph:
P190                           00448800
                                                         View of Captain’s House

                                                               Photograph:
P191                           00448804
                                                       View of Capitan’s Boat Dock

                                                              Photograph:
P192                           00448810
                                                         View of Captain’s House

                                                              Photograph:
P193                           00448811
                                                         View of Captain’s House

                                                               Photograph:
P194                           00448813
                                               View of Captain’s House/Bayview from Water

                                                               Photograph:
P195                           00448815        View of Captain’s House/Bayview Area from
                                                                  Water
                                                              Photograph:
P196                           00448883                Bayview parking lot at night

                                                              Photograph:
P197                           00448880                Captain’s residence at night

                                                              Photograph:
P198                           00448884             Panoramic of Nettleton Boat Dock

                                                              Photograph:
P199                           00448885             Panoramic of Nettleton Boat Dock

                                                              Photograph:
P200                           00448886
                                                           Captain’s Boat Dock

                                          25
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 26 of 38 PageID 564
       US v JOHN NETTLETON                            Case No 3:19-cr-0001-TJC-PDB



                                                           Photograph:
P201                           00448887                 Captain’s Boat Dock

                                                           Photograph:
P202                           00448888                 Captain’s Boat Dock

                                                           Photograph:
P203                           00448889                 Captain’s Boat Dock

                                                           Photograph:
P204                           00448890                 Captain’s Boat Dock

                                                           Photograph:
P205                           00448891                 Captain’s Residence

                                                           Photograph:
P206                           00448892                 Captain’s Residence

                                                            Photograph:
P207                           00448893        View of Captain’s Residence from water

                                                            Photograph:
P208                           00448894        View of Captain’s Residence from water

                                                            Photograph:
P209                           00448895        View of Captain’s Residence from water

                                                            Photograph:
P210                           00448896        View of Captain’s Residence from water

                                                            Photograph:
P211                           00448897        View of Captain’s Residence from water

                                                            Photograph:
P212                           00448898        View of Captain’s Residence from water

                                                           Photograph:
P213                           00448899        View of Captain’s boat dock from water

                                                           Photograph:
P214                           00448900
                                               View of Captain’s boat dock from water

                                          26
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 27 of 38 PageID 565
       US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB



                                                              Photograph:
P215                            00448901            View of Captain’s house from water


                                                              Photograph:
P216                            00448902            View of Captain’s house from water

                                                              Photograph:
P217                            00448903            View of Captain’s house from water


                   Photographs of Tur Residence/Caribbean Circle

                                                               Photograph:
P218                            00448686
                                                          Tur Residence Exterior

                                                               Photograph:
P219                            00448687
                                                           Area of Tur Residence

                                                               Photograph:
P220                            00448688
                                                           Area of Tur Residence

                                                              Photograph:
P221                            00448689             Caribbean Circle Neighborhood/
                                                          Area of Tur Residence

                                                               Photograph:
P222                            00448690
                                                      Landscape near Caribbean Circle


P223                            00448691        Photograph: Landscape near Caribbean Circle



                             Photographs of Airport Area


                                                               Photograph:
P224                            00448821          View of Airport Area Leeward Side from
                                                                   water


                                           27
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 28 of 38 PageID 566
       US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                             Photograph:
P225                           00448822         View of Airport Area Leeward Side from
                                                                 water
                                                             Photograph:
P226                           00448823         View of Airport Area Leeward Side from
                                                                 water.
                                                             Photograph:
P227                           00448824         View of Airport Area Leeward Side from
                                                                 water.
                                                             Photograph:
P228                           00448825         View of Airport Area Leeward Side from
                                                                 water.
                                                             Photograph:
P229                           00448826         View of Airport Area Leeward Side from
                                                                 water.
                                                             Photograph:
P230                           00448827         View of Airport Area Leeward Side from
                                                                 water.
                                                             Photograph:
P231                           00448828         View of Airport Area Leeward Side from
                                                                 water.
                                                          Photograph:
P232                          00448828       View of Airport Area Leeward Side from
                                                              water.
                        Photographs from Search Warrants

                                                          Photo of sitting room
SW1                            00449688

                                                     Close up of wall of sitting room
SW2                            00449690
                                                     Close up of wall of sitting room
SW3                            00449691
                                               Close up of wall of sitting room (with scale)
SW4                            00449692
                                                               Green trunk
SW5                            00449693
                                                         Close up of green trunk
SW6                            00449694

                                          28
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 29 of 38 PageID 567
      US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                                                           Side of green trunk
SW7                            00449695
                                                     Close up of side of green trunk
SW8                            00449696
                                                  Close up of suspected blood on floor
SW9                            00449697
                                                                Tile floor
SW10                           00449698
                                                          Side of leaning shelf
SW11                           00449644
                                                            Bar room (front)
SW12                           00449645
                                                            Bar room (angle)
SW13                           00449646
                                                             Butcher’s block
SW14                           00449647
                                                      Close up of Butcher’s Block
SW15                           00449648
                                               Close up of Butcher’s block leg (with scale)
SW16                           00449649
                                                         Side of butcher’s block
SW17                           00449650
                                                     Close up of butcher’s block leg
SW18                           00449651
                                                      Floor below butcher’s block
SW19                           00449652
                                                             Dimmer switch
SW20                           00449653
                                                        Dimmer switch close up
SW21                           00449654
                                                             Floor molding
SW22                           00449655
                                                        Dimmer switch close up
SW23                           00449656
                                                   Dimmer switch close up with scale
SW24                           00449657
                                                      Floor below butcher’s block
SW25                           00449658
                                                              Leaning shelf
SW26                           00449659
                                                  Doorway from bar room to kitchen
SW27                           00449683

                                          29
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 30 of 38 PageID 568
   US v JOHN NETTLETON                                   Case No 3:19-cr-0001-TJC-PDB


                                                              Kitchen table
SW28                           00449684
                                                    Close up of kitchen table and chair
SW29                           00449685
                                                            Master bathroom
SW30                           00449686
                                                    Bluestar of master bathroom sink
SW31                           00449687
                                                          Dock right side railing
SW32                           00449668
                                                         Dock right side railings
SW33                           00449669
                                                     Dock right side railing and step
SW34                           00449670
                                                 Steps from dock walkway to gravel path
SW35                           00449671
                                               Close up of step from walkway to gravel path
SW36                           00449672
                                                              Steps to dock
SW37                           00449673
                                                      Overview of walkway to dock
SW38                           00449674
                                                  Close up of suspected blood with scale
SW39                           00449675
                                                      Door from hallway to exterior
SW40                           00449676
                                                  Close up of suspected blood and scale
SW41                           00449677
                                               Door between bar and hallway from hallway
SW42                           00449678                           side

                                               Door between bar and hallway from hallway
SW43                           00449679
                                                                   side
                                               Midrange of door between bar and hallway
                                                from hallway side, showing two suspected
SW44                           00449680
                                                               bloodstains

                                               lose up of suspected blood on door between
                                               bar and hallway from hallway side showing
SW45                           00449681
                                                        two suspected bloodstains



                                          30
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 31 of 38 PageID 569
      US v JOHN NETTLETON                                  Case No 3:19-cr-0001-TJC-PDB


                                                Close up of suspected blood on door between
                                                bar and hallway from hallway side showing
SW46                            00449682
                                                two suspected blood stains

                                                Close up of suspected blood on door between
SW47                            00449675             bar and hallway from hallway side

                                                       Bluestar of sofas in sitting room
SW48                            00449663
                                                       Bluestar of wall in sitting room
SW49                            00449664
                                                       Bluestar of butcher’s block area
SW50                            00449665
                                                       Bluestar of butcher’s block area
SW51                            00449666
                                                 Bluestar of doorway from hallway to exterior
SW52                            00449667
                                                      Bluestar of master bathroom sink
SW53                            00449687
                                                            Photo of sitting room
SW54                            00450372
                                                       Close up of wall of sitting room
SW55                            0045373
                                                       Close up of wall of sitting room
SW56                            0045374



                            Videos and Video Transcripts

                                00449929
 V1                                                    Recorded Interview of Lara Tur

                               00449230-
 V2                                             Transcript of Recorded Interview of Lara Tur
                               00449346

                                                  Recorded Interview Julia Nettleton (with
 V3                             00449929
                                                         Leslee Nettleton present)

                               00449382-            Transcript of Recorded Interview Julia
 V4
                               00449460            Nettleton (with Leslee Nettleton present)

 V5                             00449929            Recorded Interview of Capt. Nettleton

                                           31
 Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 32 of 38 PageID 570
     US v JOHN NETTLETON                               Case No 3:19-cr-0001-TJC-PDB


                              00449347-        Transcript of Recorded Interview of Capt.
V6
                              00449381             Nettleton Interview (Transcript)




                                          32
 Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 33 of 38 PageID 571
     US v JOHN NETTLETON                                 Case No 3:19-cr-0001-TJC-PDB



                                    Emails

                                              1/11/15 email from XO Ross to J. Crabtree,
E1                           00324435-        copying Capt. Nettleton, subject: re: Missing
                             00324447             Person Navy Blue (and attachment)
                                                1/11/15 email from Capt. Nettleton to J.
                             00332357-          Crabtree and XO Ross, subject: OPREP-
E2
                             00332359           3NB/NAVSTA GUANTANAMO BAY
                                                                 CU//
                                          1/11/15 email from Capt. Nettleton to Adm.
                             00332345-
E3                                        Jackson, copying Capt. Gray, XO Ross, and
                             00332346
                                              others, subject: Re: Missing Person
                                            1/12/15 email from Capt. Gray to Adm.
                                             Jackson and others, copying Lt. Cmdr.
E4                           00042122       Antonacci, subject: RE: CCIR: MEDIA
                                          INTEREST (CCIR# 3b1) - GUANTANAMO
                                            1/12/15 BAY
                                                     email CUBA
                                                           from P.(FOUO)
                                                                   Bedsole to Adm.
                                          Jackson, copying , subject: ACTION: NEED
E5                           00042125
                                            TO TALK TO YOU RE IG HOTLINE
                                                        COMPLAINT

                                              1/12/15 email from SA Snowdon to Capt.
                             00322693-        Nettleton, Capt. Gray, SA Dunwoodie, and
E6
                             00322694           others, copying XO Ross, subject: RE:
                                                  Transpiration to GITMO for NCIS

                                              1/12/15 email from SA Snowdon to NCIS
                             00441609-        Agent Dunwoodie and others forwarding a
E7
                             00441610          copy of the Inspector General complaint
                                                         received on 1/12/15

                                              1/13/15 email from Capt. Eldredge to Adm.
E8                           00042108
                                               Jackson, copying , subject: RE: Guidance

                                           1/13/15 email from SA Snowdon to Adm.
E9                           00042119     Jackson, copying SA Dunwoodie and others,
                                                      subject: Gitmo Case




                                         33
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 34 of 38 PageID 572
      US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB


                                           1/13/15 email from Capt. Nettleton to Capt.
                              00332457-
E10                                          Gray, copying , subject: FW: Update on
                              00332460
                                                     Guantanamo Bay Loss.
                                            1/14/15 email from Adm. Jackson to Adm.
                              00042097-     Smith, copying Adm. Jackson, Capt. Gray,
E11
                              00042098     and others, subject: LES/FOUO: NRSE: Issue
                                                      at NS Guantanamo Bay
                                               1/14/15 email from Adm. Jackson to Adm.
                              00042099-
E12                                             Jackson, copying Capt. Gray, subject: RE:
                              00042101
                                                   Update on Guantanamo Bay Loss.

                                                1/14/15 email from Capt. Gray to Adm.
E13                           00042104         Jackson and Cdr. Evans, copying , subject:
                                                     Gitmo travel for Tur Family


                                           1/14/15 email from Capt. Nettleton to Capt.
E14                           00332486
                                             Gray, copying , subject: FW: C-12 Use

                                              1/15/15 email from M. Andrews to Cdr.
                                             Snyder and Capt. Eldredge, copying Adm.
E15                           00042139        Jackson, Capt. Gray, and others, subject:
                                               Public Affairs: NS Guantanamo Bay -
                                             Proposed statement for use in response to
                                                             query only
                                              1/15/15 email from Cdr. Evans to Adm.
E16                           00042140     Jackson and Capt. Eldredge, copying , subject:
                                                 RE: GTMO GHOST as discussed
                                            1/15/15 email from Adm. Jackson to Capt.
                                           Nettleton and Capt. Gray, copying XO Ross,
E17                           00042143     K. Wirfel, and others, subject: RE: QUERY
                                                 FROM CAROL ROSENBERG
                                                       (UNCLASSIFIED)
                                             1/15/15 email from Cdr. Evans to Adm.
                                          Jackson and SA Snowdon, copying Capt. Gray
E18                           00042166
                                             and others, subject: RE: Trial Counsel to
                                                              GTMO




                                          34
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 35 of 38 PageID 573
      US v JOHN NETTLETON                                 Case No 3:19-cr-0001-TJC-PDB



                                               1/15/15 email from Adm. Jackson to Adm.
E19                           00042170          Smith and Capt. Eldredge, copying Adm.
                                                  Jackson, subject: Follow-up questions

                                               1/15/15 email from SA Snowdon to Adm.
                                                Jackson, Capt. Gray, and others, copying
E20                           00042177
                                               Various recipients, subject: FW: 15JAN15
                                                    Update re V/TUR Investigation

                                            1/15/15 email from Capt. Nettleton to Adm.
                                           Jackson and Capt. Gray, copying XO Ross, K.
                              00288605-
E21                                           Wirfel, and others, subject: RE: QUERY
                              00288607
                                                 FROM CAROL ROSENBERG
                                                        (UNCLASSIFIED)

                                                 1/16/15 email from Capt. Gray to SA
E22                           00042172         Snowdon, copying , subject: RE: 15JAN15
                                                   Update re V/TUR Investigation

                                           1/16/15 email from Capt. Nettleton to Adm.
E23                           00042176      Jackson, copying Capt. Gray, subject: RE:
                                                           Checking In

                                               1/16/15 email from Adm. Jackson to Adm.
                                                Smith, copying Adm. Jackson, Capt. Gray,
E24                           00288640
                                               and others, subject: Update: FOUO: GTMO
                                                  Death Investigation of NEX employee

                                           1/17/15 email from Capt. Nettleton to Adm.
E25                           00042190
                                               Jackson, copying , subject: Saturday


                                                 1/17/15 email from XO Ross to Adm.
E26                           00288578         Jackson, copying Capt. Nettleton and Capt.
                                                     Gray, subject: RE: Memorial!


                              00042193-        1/20/15 email from Capt. Eldredge to Adm.
E27
                              00042194           Jackson, copying , subject: RE: Your call


                                          35
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 36 of 38 PageID 574
      US v JOHN NETTLETON                                 Case No 3:19-cr-0001-TJC-PDB



                              00042195-        1/20/15 email from Capt. Eldredge to Adm.
E28
                              00042196           Jackson, copying , subject: RE: Your call



                              00288705-        1/20/15 email from Capt. Eldredge to Adm.
E29
                              00288708           Jackson, copying , subject: RE: Your call

                                               1/21/15 email from Adm. Jackson to Capt.
E30                           00042204         Nelson, copying Adm. Jackson and others,
                                                            subject: Update
                                               5/28/15 email from Adm. Jackson to Adm.
                                               Smith, copying Adm. Jackson, Capt. Gray,
E31                           00042232
                                                   and others, subject: GTMO Death
                                                         Investigation - Update
                                               Jan. 13, 2015 email from Capt. Nettleton to
                              00332447-
                                                   SA Bisesi, subject: FW: Update on
E32                           00332449
                                                          Guantanamo Bay Loss



                         Diagrams and Summary Charts

                              00449722-
DI1                                                  Blood Diagram – Sitting Room
                              00449727

                              00449714-
DI2                                                     Blood Diagram – Kitchen
                              00449719

                              00449699-
DI3                                                   Blood Diagram – Bar Room
                              00449704

                              00449720-
DI4                                                  Blood Diagram – Master Bath
                              00449721

                              00449728-
DI5                                                  Blood Diagram – Whole House
                              00449731

                              00449705-
DI6                                                      Blood Diagram - Dock
                              00449707



                                          36
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 37 of 38 PageID 575
       US v JOHN NETTLETON                                Case No 3:19-cr-0001-TJC-PDB


                                [to be          Telephone Records and Device Download
CH1
                              provided]        Summary Chart from Jan. 9 to Jan. 11, 2015
                                                              (all sources)
                                [to be          Telephone Records and Device Download
CH2
                              provided]        Summary Chart from Jan. 9 to Jan. 11, 2015
                                                           (limited sources)
                                           Summary of Julia Nettleton Communications
                                [to be
CH3                                                    from January 9 to
                              provided]
                                                        January 10, 2015


                             Grand Jury Transcripts

                              00445381-
GJ1                                                 Christopher Scott Gray 08DEC16
                              00445451
                              00445452-
GJ2                                                    Dawnell Pavao 10NOV16
                              00445494
                              00445495-
GJ3                           USSDOJ-                    Eric Bohyer 08DEC16
                              00445521
                              00445556-
GJ4                                                    Jacob Nettleton 22OCT15
                               0045574
                              00445607-
GJ5                                                 John Riley Nettleton 22OCT2015
                              00445639
                              00445575-
GJ6                                               John Riley Nettleton (2) 11MAY17
                              00445606
                              00445787-
GJ7                                                     Julia Nettleton 22OCT15
                              00445848
                              00445667-               Julia Nettleton (2) 11MAY17
GJ8
                              00445786
                              00445849-
GJ9                                                      Kelby Brake 22OCT15
                              00445866
                              00445867-
GJ10                                                     Kelly Wirfel 03DEC15
                              00445927
                              00445928-
GJ11                                                   Lara Sabonash 14DEC17
                              00446039



                                          37
  Case 3:19-cr-00001-TJC-PDB Document 60-1 Filed 12/12/19 Page 38 of 38 PageID 576
       US v JOHN NETTLETON                           Case No 3:19-cr-0001-TJC-PDB


                              00446040-
GJ12                                                  Lara Tur 03DEC15
                              00446130
                              00446131-
GJ13                                                 Lee Merrill 10NOV16
                              00446150
                              00446151-
GJ14                                              Leslee Nettleton 22OCT15
                              00446153

GJ15                          00444615                  Leslee Stafford
                                 4-
                              00446232-
GJ16                                               Madison Tur 22OCT2015
                              00446254

                              00446255-
GJ17                                                 Paul Tidd 23MAR17
                              00446326


                              00446327-
GJ18                                               Randall Barger 23MAR17
                              00446406

                              00446407-
GJ19                                               Savannah Tur 22OCT15
                              00446425

                              00446426-
GJ20                                                Susan Merrill 10NOV16
                              00446443

                              00446444-
GJ21                                              Tara Culbertson 11MAY17
                              00446505




                                          38
